Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-7, the cited prior art of record does not teach or fairly suggest an apparatus to generate light control information comprising, along with the other claimed features, processor circuitry to execute the instructions to: determine a length of time between a first media onset and a second media onset in media; compare the length of time to a time threshold, the time threshold corresponding to a desired time between consecutive light pulses; when the time threshold is not satisfied, increase the length of time, the increased length of time corresponding to light pulse spacing; generate light control information based on the light pulse spacing, as recited in claim 1.
Regarding Claims 8-14, the cited prior art of record does not teach or fairly suggest a non-transitory computer readable storage medium comprising computer readable instructions, along with the other claimed features determine a length of time between a first media onset and a second media onset in media; compare the length of time to a time threshold, the time threshold corresponding to a desired time between consecutive light pulses; when the time threshold is not satisfied, increase the length of time, the increased length of time corresponding to light pulse spacing, as recited in claim 8.
Regarding Claims 15-20, the cited prior art of record does not teach or fairly suggest an apparatus to generate light control information comprising, along with the other claimed features, beat tracking network circuitry to determine a length of time between a first media onset and a second media onset in media; light drive waveform generator circuitry to: compare the length of time to a time threshold, the time threshold corresponding to a desired time between consecutive light pulses; when .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tucker et al. (Pub. No.: US 2013/0207572) discloses an apparatus to generate light control information comprising a processor configured to execute instructions to use audio data to generate light control information to cause light pulses.
Aliakseyeu et al. (Pub. No.: US 2019/0104593) discloses an apparatus to generate light control information comprising a processor configured to execute instructions to use audio data to generate light control information to create light pulses.
Love et al. (Pub. No.: US 2018/0061438) discloses an apparatus to generate light control information comprising a processor configured to execute instructions to use audio data to generate light control information to create light pulses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896